Citation Nr: 0329871	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-08 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as secondary to herbicide 
exposure.

2.  Entitlement to an effective date earlier than February 9, 
1998, for service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to an effective date earlier than October 29, 
1999, for service connection for diabetes mellitus, Type II.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Specifically, a November 1998 rating decision granted service 
connection for PTSD, effective from February 9, 1998; a 
February 2000 rating decision determined that new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for a skin disorder had not 
been received; and a March 2002 rating decision granted 
service connection for diabetes mellitus, Type II, evaluated 
as 10 percent disabling effective from October 29, 1999.  
Thereafter, in a November 2002 rating decision, the schedular 
evaluation for the veteran's service-connected diabetes 
mellitus, Type II, was increased to 20 percent disabling 
effective from October 29, 1999.  Inasmuch as the November 
2002 grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Review of the claims file reflects that the veteran had 
indicated that he wished to appear for a hearing before a 
Member of the Board; however, in a statement received at the 
RO in March 2003, the veteran withdrew his request for such a 
hearing.

An August 2003 letter received at the Board includes the 
veteran's request for a permanent and total disability 
rating.  Inasmuch as the issue of permanency has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.

For reasons which will become apparent, the issues of 
entitlement to an increased rating and entitlement to an 
effective date for service connection earlier than October 
29, 1999, for diabetes mellitus, Type II, will be the subject 
of the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In an July 1996 decision, the Board denied service 
connection for a skin disorder.  

3.  Evidence associated with the veteran's claims folder 
subsequent to the Board's July 1996 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  A letter received from the veteran on July 29, 1994, 
includes language which is reasonably construed as showing an 
intent to request service connection for PTSD. 

5.  In a July 1996 decision of the Board, it is noted that 
the veteran may wish to pursue a claim for service connection 
for a psychiatric disorder, to include PTSD, and the matter 
is referred to the RO for appropriate action.

6.  A statement from the veteran, received on February 9, 
1998, requested service connection for PTSD.

7.  The RO granted service connection for PTSD in a November 
1998 rating decision and assigned an effective date of 
February 9, 1998.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the 
claim of entitlement to service connection for a skin 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).

2.  The criteria for an effective date of July 29, 1994, but 
no earlier, for the award of service connection for PTSD have 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.155, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became law.  Regulations implementing 
the VCAA have now been published. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to assist provisions of 
the VCAA do not apply until a previously denied claim has 
been reopened.  38 U.S.C.A. § 5103A(f).  Regulations 
implementing the VCAA include a new definition of new and 
material evidence.  That provision, however, applies only to 
petitions to reopen filed on or after August 29, 2001.  
Hence, it does not apply in the instant case.

In correspondence dated in January 2000 and March 2003, the 
RO notified the appellant and his accredited representative 
of the evidence necessary to substantiate his claim to reopen 
the issue of entitlement to service connection for a skin 
disorder with identification of the parties responsible for 
obtaining pertinent evidence.  In response to the January 
2000 letter, in a February 2000 statement, the veteran 
indicated that he had no other information or evidence to 
submit in support of his claim.  No additional evidence that 
has not already been obtained has been identified with 
respect to these claims.  Moreover, the case was not 
transferred to the Board for adjudication until more than 
three years after the January 2000 letter was mailed and the 
rating decision appealed from was promulgated.  Thus, 
although it appears that the RO initially applied the 
regulation that has been invalidated by the Federal Circuit, 
the appellant was provided more than the one-year time period 
required by VCAA to respond.  As the appellant has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, and was given adequate time to 
respond, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Paralyzed Veterans of 
American v. Secretary of Veterans Affairs, No. 02-7007, -008, 
-7009,- 7010 (Fed. Cir. Sept. 22, 2003) (PVA).

With respect to the claim of entitlement to an effective date 
earlier than February 9, 1998, for service connection for 
PTSD, given the favorable action taken below, no further 
assistance in developing the facts pertinent to this issue is 
required at this time.

New and Material Evidence

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (June 1999), the 
earlier version of the law remains applicable in this case.

In the October 1999 rating decision on appeal, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's service connection claim.  The Board, 
however, must make its own determination as to whether new 
and material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

The veteran's claim of entitlement to service connection for 
a skin disorder (to include as a result of exposure to Agent 
Orange) was denied by a July 1996 decision of the Board.

At the time of the July 1996 Board decision, the evidence 
consisted of service medical records, a January 1990 report 
of VA Agent Orange protocol examination, and VA outpatient 
treatment records which reflected treatment for a skin 
disorder, variously diagnosed as nummular eczema and 
seborrheic keratosis.  The veteran's service medical records 
revealed that his skin was clinically normal upon enlistment 
and separation.  With the exception of a November 1968 
treatment report reflecting that he was treated for an ulcer 
on his left thumb, the veteran's service medical records are 
silent with regard to complaints or treatment for a skin 
disorder.  

The July 1996 Board decision denied the veteran's claim on 
the basis that there was no evidence of a nexus between an 
in-service disease or injury and a skin disorder, including a 
skin disorder secondary to Agent Orange exposure.  

The evidence added to the claims file since July 1996 
includes VA outpatient treatment records and a May 1999 
statement from a staff dermatologist at the Lubbock VA 
Outpatient Clinic, which reflect diagnoses of prurigo 
nodularis and lichen simplex chronicus.  The additional 
evidence submitted since July 1996 is not material because it 
does not show that the veteran suffers from a skin disorder 
that was incurred in or aggravated by his military service 
(including exposure to Agent Orange).  This evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  As such, the Board concludes 
that the evidence submitted subsequent to the July 1996 
decision of the Board is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and the veteran's 
application to reopen his claim of entitlement to service 
connection for a skin disorder, to include as secondary to 
herbicide exposure must be denied.

Earlier Effective Date

The veteran contends that he should be awarded an effective 
date earlier than February 9, 1998, for service connection 
for PTSD.  He points out that, in the July 1996 decision of 
the Board, a claim for service connection for PTSD was noted 
and referred to the RO for appropriate action.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the effective date is the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) and (ii).

In the present case, VA received a letter in July 1994 in 
which the veteran stated that he wanted "help in all my 
problems, not just the skin area."  The veteran further 
stated that there were "other problems that no one told me 
about such as (Post Traumatic Stress Disorder . . .)."  The 
Board construed this language as showing an intent to request 
service connection for PTSD and, in a July 1996 decision, 
referred the matter to the RO for appropriate action.  There 
is no evidence to suggest that the RO took action on this 
issue and, in a statement received by VA on February 9, 1998, 
the veteran requested service connection for PTSD.  
Accordingly, upon consideration of an October 1998 report of 
VA PTSD examination and VA outpatient treatment records, by a 
November 1998 rating decision, the veteran was granted 
service connection for PTSD effective from February 9, 1998.  
The effective date was evidently chosen on the basis that 
this was the date that VA received what appeared to be the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran has asserted, in part, that an earlier 
effective date is warranted because he has experienced 
symptoms of PTSD since his discharge from active duty and the 
Board recognized a claim for this disorder in the July 1996 
decision.  To the extent that the veteran submitted a claim 
of entitlement to service connection for PTSD prior to 
February 9, 1998, the Board agrees.

After review of the record, the Board finds that the July 29, 
1994, letter from the veteran includes language which was 
reasonably construed as showing an intent to request service 
connection for PTSD.  See 38 C.F.R. § 3.155.

Based on the evidence above, the Board finds that the proper 
effective date for service connection of the veteran's PTSD 
is July 29, 1994, the date of his original claim.

The Board acknowledges the veteran's claim that he had 
experienced symptoms of PTSD since his discharge from active 
duty; however, inasmuch as VA did not receive a claim for 
this disorder, implied or otherwise, prior to July 29, 1994, 
the Board finds that the appropriate effective date for 
service connection for PTSD is July 29, 1994, and that an 
earlier effective date for this disorder is not warranted.  
38 C.F.R. § 3.400(b).



ORDER

The claim of entitlement to service connection for a skin 
disorder is not reopened; the appeal is denied.

The claim for an effective date of July 29, 1994, but no 
earlier, for the grant of service connection for PTSD is 
granted.


REMAND

Prior to receipt of the veteran's claims of entitlement to an 
increased rating and entitlement to an effective date of 
service connection earlier than October 29, 1999, for 
diabetes mellitus, Type II, the VCAA, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107, became law.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, (2002); Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

The October 2002 report of VA examination for diabetes 
reflects that the veteran does not exercise dietary 
restraints as evidenced by his morbid obesity.  Diabetes 
mellitus is currently evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 40 percent disability rating is 
appropriate for diabetes requiring insulin, restricted diet, 
and regulation of activities.  Given that the procedural 
problems with this case described in further detail below 
will inevitably lead to delay, the Board finds that a more 
contemporaneous examination is necessary prior to the Board's 
adjudication of his claims.  

Under 38 U.S.C.A. § 5103(a), VA, upon receiving a complete or 
substantially complete application, must notify the claimant 
or the claimant's representative of any information, as well 
as any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  When VA gives 
such notice, 38 U.S.C.A. § 5103(b)(1) prescribes that, if 
such information or evidence is not received by VA within one 
year from the date of the notification, no benefit may be 
paid or furnished by reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1), also 
concerns VA's duty to notify claimants of the necessary 
information and evidence pursuant to 38 U.S.C.A. § 5103.  
With respect to the time limitation, that regulation repeats 
the statutory language stating that "[i]f VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day response period provided in § 3.159(b)(1) was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO notified the veteran of the noted 30-day 
period in a March 2003 letter and subsequently certified his 
claims to the Board in July 2003.  There is no indication of 
an express waiver of the statutory one year period; thus, 
adjudication of these claims prior to the expiration of the 
statutory one year period would be inconsistent with the 
holding in DAV and 38 U.S.C.A. § 5103(b)(1).  Accordingly, 
inasmuch as this case is being remanded for other reasons, 
the RO must take this opportunity to allow the veteran the 
appropriate time period in which to reply.  

Upon consideration of the foregoing, this case is REMANDED to 
the RO for the following action:  

1.  The RO should notify the veteran of 
the new provisions of the VCAA, inform 
him of his right to submit new evidence, 
describe the type of evidence needed to 
substantiate his claims, and provide a 
discussion of the relative duties of the 
VA and the veteran in obtaining relevant 
evidence.  In issuing this notification, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the Federal Circuit's recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  

2.  Thereafter, the veteran should be 
afforded a VA examination to address the 
nature and extent of his diabetes 
mellitus.  The examiner should be 
provided with the veteran's claims file 
and must review the entire claims file in 
conjunction with the examination.  The 
examiner should provide a full 
description of all current diabetes 
mellitus symptoms.  In addition, the 
examiner should indicate whether the 
veteran requires insulin, restricted 
diet, and/or regulation of activities.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claims 
of entitlement to an increased rating and 
entitlement to an effective date of 
service connection earlier than October 
29, 1999, for diabetes mellitus, Type II.  
This readjudication should include 
consideration of staged ratings.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate supplemental 
statement of the case.  The requisite 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by reporting for an 
examination may adversely affect his claims.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



